Citation Nr: 1738687	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for seizures.

2.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from May 1951 to May 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty in the in the Army from May 1951 to May 1953, including service in Korea.  See DD Form 214.  He claims that he has experienced seizures since his active service.  See, e.g., Form 9, April 2015.  He reports that he was treated at a field hospital in Korea for a seizure (he does not allege it was incurred in combat).  

He also claims that he has experienced anxiety since service, see Form 646, or as secondary to his seizure disorder, see notice of disagreement.  

In March 2013, the RO notified the Veteran that it was possible that his service treatment records were destroyed by the National Personnel Records Center (NPRC) fire in 1973, and the RO asked the Veteran to complete an NA Form 13055.  In this form, the Veteran reported that he was treated for the disorder on appeal at the 11th Evacuation Hospital in July 1951.  The RO requested but was unable to recover any morning reports or Surgeon General's records associated with this field hospital.  However, in later statements, the Veteran reported that his unit at that time was the 510th Transportation Company.  A search for records using the unit identification has not been requested.  

Subsequently, in August 2013, the RO received a response from NPRC (by way of PIES) that the records were in fact fire-related.  Additional development was undertaken by the RO, but the service treatment records were unable to be found.  The RO did not, however, notify the Veteran of the efforts undertaken to locate the missing service treatment records, whether all reasonable administrative efforts had been exhausted, and did not ask the Veteran for any copies in his possession.  See Dixon v. Derwinski, 3 Vet. App.  261 (1992); see also Form 646, September 2016.  

Therefore, the Board finds this matter should be remanded so that the Veteran may be notified of the efforts undertaken to locate the missing service treatment records, whether all reasonable administrative efforts had been exhausted, and so that the Veteran may be asked to provide any copies he may have in his possession to VA.

Also, the Board notes that there is only one relevant medical record relating to the appeal - an October 2013 hospital discharge report showing diagnosed anxiety and a panic attack.  Therefore, on remand, the Veteran should be offered one more opportunity to identity any outstanding records of treatment, VA and private, for the claimed seizures and anxiety since his discharge from service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Request a search for morning reports and Surgeon General reports using the unit identification 510th Transportation Company for July 1951.  


2.  Notify the Veteran that his service treatment records are fire-related, of the efforts undertaken to locate the records, and whether all reasonable administrative efforts had been exhausted.  Also, ask the Veteran to provide copies of any service treatment records in his possession.

3.  Also ask the Veteran to identify all dates and places of VA and private treatment for the claimed seizures and anxiety since his discharge from service; request any necessary Form 21-4142 authorizations.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

